Citation Nr: 1317015	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-29 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for the period prior to November 1, 2012; and in excess of 60 percent for the period beginning November 1, 2012; for a left leg disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1988 until August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012 the Veteran appeared and provided testimony at a Video Conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

This matter was previously remanded by the Board in October 2012 for further development.  In a January 2013 rating decision, following the completion of the development requested by the Board's October 2012 remand, the RO granted the Veteran an 60 percent disability rating for his left leg disability, effective November 1, 2012.  

In a February 2013 statement, the Veteran indicated his disagreement with the effective date assigned for the 60 percent disability rating; however, as he did not specifically indicate that he was satisfied with the 60 percent disability rating assigned, the Board finds that the issue of an increased rating for the period beginning November 1, 2012 is still on appeal.  The Board has characterized the issue accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to May 20, 2009, the Veteran's service-connected left leg disability was manifested by symptoms of persistent edema and stasis pigmentation, with or without intermittent ulceration.

2.  From May 20, 2009, the Veteran's service-connected left leg disability was manifested by persistent edema, stasis pigmentation, and persistent ulceration; but without objective findings of massive board-like edema.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 40 percent for a left leg disability for the period prior to May 20, 2009, are not met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.104, Diagnostic Code 7120 (2012).

2.  The criteria for entitlement to a disability rating of 60 percent, but no higher, for a left leg disability for the period beginning May 20, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.104, Diagnostic Code 7120 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected left leg disability has been rated under Diagnostic Code 7120, for varicose veins.  38 C.F.R. § 4.104.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration. The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.

The Board notes that Diagnostic Code 7121, which rates post-phlebitic syndrome of any etiology, contains identical rating criteria.  

The Veteran contends that prior to November 1, 2012, his service-connected left leg disability warranted a disability rating in excess of 40 percent.  

The Veteran was afforded a VA examination in April 2008.  At that time he reported that he first had red streaks and swelling in his left leg while on active service, and that since service the condition has gotten progressively worse.  He reported that he had periodic flare-ups, the most recent flare-up occurring in March 2008.  He reported that he took antibiotics and pain medication during flare-ups, which helped.  He denied any history of surgery for the condition or any limitation of standing or walking.  He reported that he always felt open sores at the bottom of his left foot.  The Veteran reported a history of varicose veins or post-phlebitic syndrome in his left leg.  He reported edema that was completely relieved by elevation and constant pain that did not occur at rest.  He did not report a history of ulceration.  

On physical examination some stasis pigmentation of the anterior lower legs was noted, more in the left than the right.  The temperature of the left lower leg was normal and there were no trophic changes.  There was no edema, swelling, or tenderness present.  There was no evidence of eczema or open ulcerations present.  There were no visible or palpable varicose veins noted.  There was no evidence of any inflammation or any active infection.  The examiner noted that the Veteran was alert and oriented and not in any distress.  He was ambulatory and walking without the use on an assistive device and he was not wearing thrombo embolic deterrent (TED) hose or any special stockings.  The examiner noted that there was no edema of the left foot or leg; no tenderness in the calf; and no redness or heat.  On ankle/brachial indices study mild arteriostenosis in the left lower extremity was noted.  On Doppler non invasive study of the lower extremity veins there was no sonographic evidence of deep venous thrombosis in the left lower extremity.  The examiner noted that the Veteran was employed fulltime at the Muskogee VARO and that he had missed no work in the previous 12 months as a result of this service-connected left-leg cellulitis.  The examiner diagnosed stasis pigmentation, left lower leg and noted that this diagnosis had no significant effects on the Veteran's occupation and no effects on his daily activities.  

The Veteran was afforded another VA examination in May 2009.  At that time the Veteran reported persistent edema, persistent skin discoloration, and constant pain that occurred even while at rest.  He reported additional symptoms of aching throbbing, and a heavy feeling that occurred after prolonged walking or standing.  He reported that these symptoms were relieved by elevation or compression hosiery.  He reported periodic ulcerations that occurred 2 to 3 times a year.  

The Board notes that the examination report indicates that physical examination was conducted of the Veteran's right leg, rather than his service-connected left leg, so complete findings are not available for the Veteran's left leg disability from the May 2009 VA examination.  However, the examiner reported partial findings for the left leg, or for the bilateral legs, and such findings are discussed herein.  

On physical examination, varicosities were palpable at the Veteran's bilateral lower legs at the medial aspect of the mid area.  The varicosities were about 10 centimeters in length, ropy, and tortuous in feel.  Ankle/brachial index revealed mild arteriostenosis of the left lower extremity.  The examiner noted that the Veteran worked fulltime at the Muskogee VARO call center and that in the past 12 months he had missed 2 weeks of work due to back pain and doctors appointments.  The examiner diagnosed venous insufficiency of the bilateral lower legs with stasis discoloration causing mild functional/occupational effects.  

The examiner was afforded another VA examination in November 2010.  At that time he reported symptoms that included: exudation below the knee; ulcer formation of the lower leg and foot; itching of the entire lower leg; shedding of the lower leg; crusting of the lower leg; swelling; and fluid retention.  He reported that these symptoms were constant.  He reported that he took antibiotics and pain medication to treat his left leg disability.  He reported that he was unable to sit or stand for long periods of time, that he was unable to walk for any distance, and that his left leg was tender to touch.  He reported that he had been unable to wear boots for 12 years and that he was not able to perform yard work.  He reported that he became depressed at times due to his inability to stand or walk for any distance or time.  He reported that he was unable to exercise and as a result had gained weight, which had caused diabetes, high blood pressure, and multiple other health problems. 

On physical examination, chronic cellulitis of the bilateral lower extremities was noted with the following characteristics: ulceration, exfoliation, crusting, disfigurement, hyperpigmentation of more than 6 square inches, and abnormal texture of skin of more than 6 square inches.  There was no tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  Skin lesion was 0 percent of the exposed area, and 2 percent relative to the whole body.  The examiner diagnosed cellulitis, bilateral lower extremity, which was noted to be changed from the previous diagnosis of cellulitis left lower extremity.  The examiner noted the effects on the Veteran's usual occupation included limited prolonged standing and walking, and the effects on his daily activity included limited standing and lifting.  

The Veteran was afforded another VA examination in November 2012.  At that time he reported that he had experienced ongoing problems with his left leg since active service.  He denied any history of leg injury, fracture, or trauma.  The Veteran reported the use of antibiotics and the constant use of support stockings as treatment for his left leg disability.  

On physical examination, the examiner noted the Veteran had chronic swelling of the left leg due to poor venous circulation which caused chronic infection of the skin and lymph channels.  The Veteran had chronic 2+ pitting edema up to the ankle on his left leg.  He had hemosiderin deposits that encircled the lower left leg at the ankle, which was caused by chronic microscopic hemorrhages into the skin from the weakened, incompetent veins in the lower left leg.  Above the ankle, the Veteran had some pitting edema; however, the examiner noted that the edema became brawny on the calf.  The examiner noted that there was a lot of fluid in the tissue of the skin, muscles, and subcutaneous soft tissue of the calf such that pitting was only accomplished after prolonged pressure on a single point.  The veins of the calf, deep and superficial, were found to be so chronically full with water that they leaked in to the surrounding soft tissue.  The Veteran was found to have thickened skin on the lower leg caused by chronic edema, cellulitis, and simple trauma.  The Veteran's leg was extremely tender to palpation and he had multiple weeping ulcerations on his anterior lower left leg.  The examiner diagnosed venous insufficiency and cellulitis.  

The November 2012 VA examiner noted that the Veteran's left leg disability impacted his ability to work.  However, the examiner stated that while the Veteran would be restricted in the type of work he could perform; specifically, he could not stand for long periods of time and he should try to limit the time he spent on his feet and should keep his leg elevated as much as possible; there was nothing that restricted him from sitting, in combination with support stockings, and having periodic opportunities to get up and walk around.  

Also of record are VA outpatient treatment records which show that the Veteran receives treatment for various medical conditions, including his service-connected left leg disability.  The VA outpatient records show several incidents of treatment for cellulitis, edema, and redness in the Veteran's left leg.  Specifically, in June 2009, the Veteran was seen in the emergency room at the VA Medical Center for an episode of cellulitis and was admitted to the hospital for further evaluation.  The VA treatment records do not indicate any further hospitalizations related to the Veteran's service-connected left leg disability.  

The Veteran has also submitted various lay statements in support of his claim.  In a July 2008 statement, he stated that his left leg swelled and hurt constantly on a daily basis, which prevented him from exercising to keep his weight down.  He also stated that he was unable to walk for more than 200 feet at a time without rest.  

In his August 2009 substantive appeal, the Veteran asserted that the May 2009 VA examination was inadequate as it did not accurately reflect his symptoms at the time of his examination as the examination report notes that he did not have persistent ulcerations.  The Veteran stated that during his examination he reported that he had persistent ulcerations.  He stated that he had constant severe pain and constant ulcerations, for which he was required to stay on antibiotics to prevent infection.  

At his July 2012 Board hearing the Veteran testified that his left leg disability causes fluid retention and swelling in his left lower leg.  He stated that he wears support stockings and keeps his leg elevated as much as much as possible, and that having to keep his leg elevated prevents him from doing many activities.  

In a lay statement received in August 2012, the Veteran's spouse stated that in the last 5 years the Veteran's service-connected left leg disability had started to prevent him from doing certain things.  She stated that he would complain about his leg hurting and that he had severe swelling from below his knee cap down through his toes.  She stated that he always had sores of some kind on his leg and that due to the swelling, he had to keep his leg elevated as much as possible.  

The Board finds that a disability rating in excess of 40 percent for the Veteran's left leg disability prior to May 20, 2009, the date of the VA examination noting an increase in severity of symptoms, is not warranted.  In this regard, the Board notes that prior to May 2009 VA examination the Veteran's left leg disability was manifested by persistent edema and stasis pigmentation with intermittent ulceration.  Specifically, the Board notes that while the Veteran reported that he always felt open sores on the bottom of his left foot at his April 2008 VA examination, no ulcerations were found to be present at the time of examination.  Therefore, the Board finds that prior to May 20, 2009, there is no persuasive evidence that the Veteran's left leg disability was productive of the criteria set forth for a 60 percent disability rating under Diagnostic Code 7120.  As such, a 40 percent disability rating is warranted for the period prior to May 20, 2009.  

However, the Board views the May 20, 2009 VA examination as evidence of an increase in the severity of the Veteran's left leg disability to more nearly approximate the criteria for a 60 percent disability rating.  In this regard, the Board acknowledges that the May 2009 VA examination report notes that the Veteran experienced ulcerations on his left leg only 2 to 3 times per year; however, in his August 2009 substantive appeal, the Veteran stated that this information was inaccurate and at the time of his May 2009 he was suffering from persistent ulcerations.  The Board notes that the Veteran is competent to report when his symptoms began, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and as the May 2009 VA examination report notes that the examination was conducted on the Veteran's right leg rather than his service-connected left leg, the Board finds that the Veteran's statements are more probative in this matter.  Furthermore, at the Veteran's November 2010 VA examination, he was found to have ulcer formation on his lower leg and foot; however, there was no notation as to whether the ulcerations were persistent.  Additionally, the November 2010 VA examination noted the Veteran's symptoms of exudation, swelling, and hyperpigmentation and VA treatment records from 2009 and 2010 show that the Veteran was treated on several occasions for episodes of cellulitis and edema.  

Therefore, when resolving the benefit of the doubt in favor of the Veteran, a 60 percent rating for symptoms including persistent edema, stasis pigmentation, and persistent ulceration is warranted under Diagnostic Code 7120 from May 20, 2009.  See Hart.

The Board finds that the Veteran is not entitled to a 100 percent disability rating for the period beginning May 20, 2009.  In this regard, the Board acknowledges that the Veteran has reported that he suffers from constant pain in his left leg as a result of his service-connected disability; however, the medical evidence of record does not show that the Veteran has, or has ever had, massive and/or board-like edema.  The record shows that the Veteran has suffered from persistent edema for many years, and on his most recent VA examination in November 2012 he was noted to have chronic 2+ pitting edema up to his ankle on his left foot and edema in his left calf, where it was noted pitting was achieved after prolonged pressure.  While the medical evidence of record indicates the Veteran's edema is quite severe, there is no indication that it is massive and/or board-like, and therefore the Board finds that a disability rating of 100 percent for his left leg disability is not warranted.  The Veteran's own statements support this finding.     

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, a left leg disability that are not encompassed by the schedular criteria.  While the record shows that the Veteran receive some treatment for his left leg disability and has received emergency room treatment and subsequent hospitalization on one occasion in June 2009 for cellulitis related to his left leg disability, there is no indication from the evidence of record that the Veteran has frequent hospitalizations or has received frequent emergency treatment for his left leg disability.  Furthermore, the November 2012 VA examiner noted that while the Veteran would be restricted in occupational activities that involved prolonged standing, there was no restriction involved in sitting while using his support stockings with periodic opportunities to get up and walk around.  In sum, there is no indication that the average industrial impairment from the Veteran's left leg disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In the instant case, the Board notes that at his July 2012 Board hearing the Veteran indicated that his service-connected left leg disability impacted his ability to work; however, the evidence of record shows that the Veteran is currently employed full time at a VA regional office.  Accordingly, no further discussion of this matter is necessary.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is re-adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in January, March, May, June, and July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained pertinent VA treatment records and the Veteran was afforded VA medical examinations in April 2008, May 2009, November 2010, and November 2012.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 60 percent rating is warranted for a left leg disability from May 20, 2009.  To this extent, the appeal is granted, subject to the laws and regulations pertinent to payment of VA monetary benefits. 

A rating in excess of 40 percent prior to May 20, 2009, is not warranted.  A rating in excess of 60 percent from May 20, 2009, is not warranted.  To this extent, the appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


